IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Patrick J. Doheny, Jr.,                :
an adult individual,                   :
                    Petitioner         :
                                       :
                    v.                 :      No. 253 M.D. 2017
                                       :
Commonwealth of Pennsylvania,          :
Department of Transportation,          :
Bureau of Driver Licensing, a          :
governmental agency; Janet L.          :
Dolan, an adult individual; Kara N. :
Templeton, an adult individual;        :
William A.Kuhar, Jr., an adult         :
individual; Terrance M. Edwards, an :
adult individual; Donald J. Smith, an :
adult individual; William J. Cressler, :
an adult individual; and Philip        :
Murray Bricknell, an adult individual, :
                    Respondents

                                       ORDER

             NOW, October 19, 2017, upon consideration of petitioner’s

application for reconsideration, the application is denied.




                                              MARY HANNAH LEAVITT,
                                              President Judge